                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
_____________________________________________________________________________
In Re:                                                   NOTICE OF MOTION AND MOTION
                                                         FOR DISMISSAL OR CONVERSION
     RACHEL N SIMPSON
                                              Case No. - BKY 20-41496 MER
Debtor(s)                                     Chapter 13
_____________________________________________________________________________
TO: All parties in interest under LOCAL RULE 9013-3.

        1.   Gregory A. Burrell, (the “Trustee”), moves the Court for the relief requested below and gives notice of
hearing.

        2.   The Court will hold a hearing on this motion at 10:30 a.m., or as soon thereafter as counsel may be
heard, on Thursday, May 6, 2021, in U.S. Bankruptcy Court, Courtroom 7 West, Seventh Floor, United States
Courthouse, 300 South Fourth Street, Minneapolis, Minnesota.

        3.    Any response to this motion must be filed and served not later than Friday, April 30, 2021, which is five
days before the time set for the hearing (including Saturdays, Sundays, and holidays). Unless a response opposing
the motion is timely filed, the court may grant the motion without a hearing.

       4. The Court has jurisdiction of this motion pursuant to 28 U.S.C. §§157 and 1334, Fed. R. Bankr. P. 5005
and Local Rule 1070-1. This proceeding is a core proceeding. This motion arises under 11 U.S.C. §1307 and Fed.
R. Bankr. P. 1017. This motion is filed under Fed. R. Bankr. P. 9013 and Local Rule 9013-1 et seq. The petition
commencing this chapter 13 case was filed on 6/ 2/20. The case is now pending in this Court.

        5.   If testimony is necessary as to any facts relevant to this motion, Dawn Kassa, Chapter 13 Trustee's
Office, 100 South Fifth Street, Suite 480, Minneapolis, Minnesota, will testify on behalf of the Trustee.

         6.   The Trustee requests that this case be dismissed or converted to a Chapter 7 case because Debtor(s)
failed to make payments to Trustee thereby creating current defaults or arrearages on plan payments of $8500.00 as of
April 7, 2021. The last payment credited to the Debtor(s)' account was on 3/9/2021. Total payments of $34731.33
have been made to date hereof. Required monthly payments are currently $330.00.

        The April, 2021 payment is not included in the listed default amount. Any payment less than the amount
required to bring the plan current will not prevent dismissal of this case.

              All payments to cure plan arrears must be made with a cashiers check or money order
and sent to: Gregory A. Burrell; PO Box 860026; Minneapolis, MN 55486-0026. Do not send payments to the
trustee's office.
                                 NO PERSONAL CHECKS WILL BE ACCEPTED.
              WHEREFORE, the Trustee requests an order granting the relief prayed for herein.

                                                          Gregory A. Burrell, Trustee


Dated: April 7, 2021                                      /e/ Jeffrey M. Bruzek
                                                          Jeffrey M. Bruzek #319260
                                                          Heather M. Forrest #0398764
                                                          Counsel for Chapter 13 Trustee
                                                          100 South Fifth Street, Suite 480
                                                          Minneapolis, MN 55402
                                                          (612) 338-7591



                                                   VERIFICATION

I, Dawn Kassa, an employee of the Trustee, declare, under penalty of perjury, that the foregoing is true and correct to
the best of my knowledge, information and belief.



Dated: April 7, 2021
                                                          /e/ Dawn Kassa
                                                          Dawn Kassa
                                                          Chapter 13 Office
                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA
_____________________________________________________________________________
In Re:                                                      UNSWORN DECLARATION OF
                                                            PROOF OF SERVICE
     RACHEL N SIMPSON
                                              Case No. - BKY 20-41496 MER
Debtor(s)                                     Chapter 13
_____________________________________________________________________________
I, Dawn Kassa, declare that on the date stated below I served a copy of the Notice of Motion and Motion for Dismissal or
Conversion and Unsworn Declaration of Proof of Service, upon each of the entities named below in the manner described,
as follows:
Copy to Debtor(s) addressed to:
RACHEL N SIMPSON
5025 SHERIDAN AVENUE SOUTH
MINNEAPOLIS, MN 55410-

Additional Copy(s) by electronic mail or by first class U.S. mail postage prepaid addressed to:
Shapiro & Zielke, LLP
12550 West Frontage Road, Suite 200
Burnsville MN 55337-




and I declare, under penalty of perjury, that the foregoing is true and correct.
Dated: April 7, 2021
                                                              /e/ Dawn Kassa
                                                              Dawn Kassa
                                                              Chapter 13 Office
